Exhibit 23.1 PARKER RANDALL CF (H.K.) CPA LIMITED Room 201, 2/F., Two Grand Tower, 625 Nathan Road, Kowloon. Tel :35763455Fax :26251263 To: Richard I Anslow Attorney at Law Anslow & Jaclin LLP 195 Route 9 South Manalapan NJ 07726 October 12, 2010 Dear Anslow, We consent to the use of the audit reports of China Green Inc. (the "Company") and Subsidiaries for the year ended 2010/6/30 dated October 7, 2010, incorporated herein by reference and to the reference to our firm under the heading "Experts" in the S-I registration statement on Amendment No. 3. Best regards, /s/ Parker Randall CF (H.K.) CPA Limited Parker Randall CF (H.K.) CPA Limited
